DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title indicates that the invention is directed to a “Drilling Motor with Bypass and Method”, however, only method claims are present. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
37 CFR 1.75(i) states, “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” At least claim 1 lacks the appropriate indentation(s) for the separate elements of the recited downhole drilling motor of step (a).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 in step (d) recites “ a wellbore”. However, the preamble of the claim already introduces “a wellbore”, rendering it unclear if the newly recited “a wellbore” is the same or different from that already introduced. Claims 2-9 are rejected for depending from an indefinite claim. 

Claim 2 recites “the bypass flow rate through the bypass fluid path depends on a pressure drop created by the drilling fluid flowing through the bearing section and the drill bit of the downhole drilling motor”. However, necessarily, the flow through the bypass fluid path is dependent on the pressure at that bypass fluid path. The pressure at the fluid bypass is dependent on the flow through the system. Each component within the system will alter the fluid pressure through the system e.g. at least by contribution frictional pressure losses. It is not clear whether applicant is reciting an inherent feature of the system (“the bypass flow rate […] depends on a pressure drop […]”), which would be problematic under 112(d) or whether the claim intends to require some sort of methodological and/or structural limitation to the claim. Claim 3 is rejected for depending from an indefinite claim.

Claim 3 recites “an area of the first opening is set using calculations to provide a desired value for the bypass flow rate”. It is not clear what the claim limitation is intending to convey to further limit the “method of drilling a wellbore”. The claim appears to recite the intended rationale for designing/forming the system in a particular manner, but the instant claim is not a method of manufacturing, it is a “method of drilling a wellbore”. It is not clear how the claims methodological and/or structural limits the claim (as is required under 112(d)). 

Claim 5 recites “a bypass flow rate”. However, the parent claim 1 already introduces “a bypass flow rate”, rendering it unclear if the newly recited “a bypass flow rate” is the same or different from that already introduced. Claims 6-8 are rejected for depending from an indefinite claim.

Claim 6 recites “the bypass flow rate through the bypass fluid path depends on a pressure drop created by the drilling fluid flowing through the bearing section and the drill bit of the downhole drilling motor”. However, necessarily, the flow through the bypass fluid path is dependent on the pressure at that bypass fluid path. The pressure at the fluid bypass is dependent on the flow through the system. Each component within the system will alter the fluid pressure through the system e.g. at least by contribution frictional pressure losses. It is not clear whether applicant is reciting an inherent feature of the system (“the bypass flow rate […] depends on a pressure drop […]”), which would be problematic under 112(d) or whether the claim intends to require some sort of methodological and/or structural limitation to the claim. Claims 7-8 are rejected for depending from an indefinite claim.

Claim 7 recites “a sum of the area of the first opening and the one or more additional openings through the transmission housing is set using calculations to provide a desired value for the bypass flow rate”. It is not clear what the claim limitation is intending to convey to further limit the “method of drilling a wellbore”. The claim appears to recite the intended rationale for designing/forming the system in a particular manner, but the instant claim is not a method of manufacturing, it is a “method of drilling a wellbore”. It is not clear how the claims methodological and/or structural limits the claim (as is required under 112(d)). 

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Robisson (US 8197241 B2) is the best available reference and teaches the majority of the claimed invention.  Robisson (US 8197241 B2), in view of Wood (US 6183226 B1), in view of Ficken (US 20160312534 A1) teaches the majority of the claimed invention of step (a); this is discussed in greater detail in parent application 15790509. However, the claim requires "the lower end of the rotor directly coupled to an upper end of the rotor adaptor" and "the upper end of the transmission shaft directly coupled to a lower end of the rotor adapter"; this is not expressly taught by any of the references when the claim is considered as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jackson (US 4260031 A) teaches a diverted portion of the drilling fluid transmitted along a flow path that results in an abrupt change of direction of flow in a mud motor. 
Bunney (US 8181719 B2) teaches a motor with a valve includes a number of circumferentially spaced ports which differs from a prescribed number of pressure fluctuations in the fluid for each full rotation of the rotor of the drill motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676